                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 In re:

 State Road Allen Park, LLC,                   Case No. 19-45908-MBM
                                               Chapter 7
                                               Honorable Marci B. McIvor
       Debtor.
 ________________________________/

                     ORDER DEEMING PROOF OF CLAIM
                        NOS. 3 AND 4 WITHDRAWN


          THIS MATTER, having come before the Court upon the Stipulation of the

Chapter 7 Trustee and Johnson Controls Security Solutions, LLC, the Court finding

just cause to grant the requested relief, and otherwise being duly advised in the

premises:

          IT IS HEREBY ORDERED that Proof of Claim Numbers 3 and 4 filed by

Johnson Controls Security Solutions, LLC are deemed withdrawn.


Signed on June 27, 2019




 19-45908-mbm       Doc 28   Filed 06/27/19   Entered 06/27/19 15:45:31   Page 1 of 1
